DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/27/21 has been entered.
 	Claim 26 has been added as per applicant’s amendment dated 9/10/21.
Status of claims
Claims 1-3, 6-12, 13-19 and 21-26 are pending in the application.
 Claims 4-5 and 20 are cancelled. 
Claim 22 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/27/19.
Claims 12, 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/27/19.
Claims 1-3, 6-11, 13-16, 18-19, 21 and 23-26 are examined in the application and the generic claims are examined to the extent that it reads on “ inulin” drawn to “polysaccharide” ;  “polyacrylamide “ drawn to polymer under anionic polymer”; “ dimethicone(and) dimethiconol  under “ silicone” ; “sodium cocoamphoacetate “ drawn to “amphoteric surfactant” and “ PEG-40 hydrogenated castor oil “ drawn to “ non-ionic surfactant”.
In view of the amendment, rejection of claim 25 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn.
The following rejections are maintained with respect to claim 1 and claims dependent on claim 1. 
See new rejections with respect to claim 18 and claims dependent on claim 18. In view of new rejection with respect to claims 18, 19, 21 and 26 and new rejection with respect to claim 25, which has been amended from Polysilicone to polysilicone-29, examiner will not address applicant’s arguments with respect to these claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6-9, 11, 13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of U. S. Patent 7,928,087 (‘087) and SILSOFT CLX-E  Momentive marketing bulletin (bulletin) and US 2014/0349902 (‘902) and US 2016/0279048(‘048) and US 2007/0248558 (‘558).
Patent ‘087 teaches cosmetic compositions containing fructans and cationic polymers and this combination imparts soft feel to the hair, leave no residue, and teaches claimed inulin at col. 1, ll. 62-68 and col.2, line 9 and the amount is 0.01-20 % (col.2, ll. 29-30). There is overlap with the amount claimed in claim 2, which is 0.2- 10%. All the examples teaches inulin and example 4 teaches inulin and fatty compound which is isopropyl myristate 2% (claim 9) and examples 2 and 6 teach avocado oil 2.5 % and 8% (claim 9 for fatty compound). The amount taught in examples for fatty compound is within the amount claimed which is 0.1-10%. Example 4 teaches water, this is 88.9%, and this meets water of claim 1 and at least 70% of claim 8. Patent teaches at col.10, ll. 35-40 that mixtures of silicones can be used and this is mixture of cyclomethicone and dimethiconol and the amount of silicones is 0.0001-20% (col. 13, ll. 26-29). This meets the limitation of claim 1 regarding silicones. Patent at col.14, line 9 teaches non-ionic surfactants and at the same column line 39 teaches amphoteric surfactant.   Patent ‘087 at col.18, ll. 4-7 teaches adding additive which is thickener.
The difference between patent ‘087 and instant application is patent ‘087 does not teach claimed film-forming amino silicone polymer and the species drawn to claimed silicone, amphoteric surfactant , non-ionic surfactant and species drawn to anionic polymer.
Bulletin teaches claimed film forming amino silicone polymer which is Polysilicone-29 (claims 1-2) and this also has dipropylene glycol (polyols, claims 7-8 ) and this is called SILSOFT CLX-E. The bulletin teaches on page 1:

    PNG
    media_image1.png
    646
    714
    media_image1.png
    Greyscale


Bulletin teaches under examples Polysilicone-29 amount and this is 6 %, 1% and 5% and this is within the amount claimed which is 0.5-20% of claim 3.
 US ‘902 teaches aqueous hair and skin cleansing compositions and teaches at ¶ [0048] thickener and describes polyacrylamide and teaches at ¶ [0047] amount which is 0.1-10 % ( claims 11, 13) . See claim 4 for polyacrylamide of US ‘902. See claim 14 of US ‘902 for hair care compositions.
sodium cocoamphoacetate and at ¶ [0076] describes the amount which is 0.5-8% (claims 1 and 13).
US ‘558 teaches hair styling compositions (claimed hair care) and teaches under abstract and claim 1 water which is 20-60% (claim 6) and under claim 1 claims emulsifier and under claim 10 claims PEG-40 hydrogenated castor oil species under non-ionic surfactant (claim 1). 
Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of patent ‘087 comprising cationic polymer and inulin by adding Polysilicone -29 taught by bulletin and add the thickener which is polyacrylamide taught by US ‘902 and specific silicone, which is dimethicone and dimethiconol and specific amphoteric surfactant taught by US ‘048 and specific non-ionic surfactant taught by US ‘558 since patent ‘087 teaches adding thickener (claimed in the instant application as anionic polymer), silicones, amphoteric surfactant, non-ionic surfactant with the reasonable expectation of success that the modified compositions provide soft feel to the hair and leave no residue on the hair but also provide various benefits taught by bulletin for having film forming amino silicone polymer in the compositions. This is a prima facie case of obviousness.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of U. S. Patent 7,928,087 (‘087) and SILSOFT CLX-E  Momentive marketing bulletin (bulletin) and US 2014/0349902 (‘902) and US 2016/0279048(‘048) and US 2007/0248558 (‘558)  as applied to claims 1-3, 6-9, 11, 13,15-16 and 23 above, and further in view of  translated text of JP 2013-63959 (‘959).

However, JP ‘959 teaches hair cosmetic ( claimed hair care ) and teaches the emulsifier which has components octyldodecanol and  octyldodecyl xyloside and  polyethylene glycol dipolyhydroxystearate that provides excellent in stability ( page 1).
Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of patent ‘087 comprising cationic polymer and inulin by adding Polysilicone -29 taught by bulletin and add the thickener which is polyacrylamide taught by US ‘902 and specific silicone, which is dimethicone and dimethiconol and specific amphoteric surfactant taught by US ‘048 and specific non-ionic surfactant taught by US ‘558 since patent ‘087 teaches adding thickener (claimed in the instant application as anionic polymer), silicones, amphoteric surfactant, non-ionic surfactant and add the specific emulsifier, which is a combination of octyldodecanol and  octyldodecyl xyloside and  polyethylene glycol dipolyhydroxystearate taught by JP with the reasonable expectation of success that the modified compositions provide soft feel to the hair and leave no residue on the hair but also provide various benefits taught by bulletin for having film forming amino silicone polymer in the compositions and the emulsifier which is octyldodecanol and octyldodecyl xyloside provides excellent stability  taught by JP, which is beneficial to the consumer. This is a prima facie case of obviousness.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of U. S. Patent 7,928,087 (‘087) and SILSOFT CLX-E  Momentive marketing bulletin (bulletin) and US 2014/0349902 (‘902) and US 2016/0279048 (‘048) and US 2007/0248558 (‘558)  as applied to claims 1-9, 11, 13 and 15-16  above, and further in view of   U. S. Patent 5,827,510 (‘510). 
Bulletin teaches polyol but not the amount of polyol. Patent ‘510 teaches hair growth preparation that has water , oil (claimed fatty compound ) and water-soluble solvent which is polyol (glycerin ) and the amount is 50-90 %. This meets the limitation of “ at least 40% “ since the upper limit can be anywhere above 40%. 
Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of patent ‘087 comprising cationic polymer and inulin by adding Polysilicone -29 taught by bulletin and add the thickener which is polyacrylamide taught by US ‘902 and specific silicone, which is dimethicone and dimethiconol and specific amphoteric surfactant taught by US ‘048 and specific non-ionic surfactant taught by US ‘558 since patent ‘087 teaches adding thickener (claimed in the instant application as anionic polymer), silicones, amphoteric surfactant, non-ionic surfactant and  add polyol which is glycerin along with castor oil taught by patent ‘510 with the reasonable expectation of success that the modified compositions provide soft feel to the hair and leave no residue on the hair but also provide various benefits taught by bulletin for having film forming amino silicone polymer in the compositions and the combination of water, castor oil and glycerin in the amount greater than 40% provides  shine, lubricates the hair shaft and  moisturizes and softens the hair which are beneficial to the consumer. This is a prima facie case of obviousness.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of U. S. Patent 7,928,087 (‘087) and SILSOFT CLX-E  Momentive marketing bulletin (bulletin) and US 2014/0349902 (‘902) and US 2016/0279048 (‘048) and US 2007/0248558 (‘558)  as applied to claims 1-9, 11, 13 and 15-16 above and further in view of  US 2014/0341831 (‘831).
  US ‘902 teaches aqueous hair and skin cleansing compositions and teaches at ¶ [0048] thickener and describes polyacrylamide but not polyacrylamide  and further including C13-14 isoparaffin, and laureth-7.
However  US ‘831 teaches hair thickened compositions and teaches under example 1 Sepigel 305, which is a combination of polyacrylamide, C13-14 isoparaffin, and laureth-7.
Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of patent ‘087 comprising cationic polymer and inulin by adding Polysilicone -29 taught by bulletin and add  specific silicone, which is dimethicone and dimethiconol taught by US ‘902  and substitute  the thickener which is polyacrylamide taught by US ‘902 with thickener of US ‘831 which is a combination of  polyacrylamide and  C13-14 isoparaffin, and laureth-7 and specific amphoteric surfactant taught by US ‘048 and specific non-ionic surfactant taught by US ‘558 since patent ‘087 teaches adding thickener (claimed in the instant application as anionic polymer), silicones, amphoteric surfactant, non-ionic surfactant with the reasonable expectation of success that the modified compositions provide soft feel to the hair and leave no residue on the hair but also provide various benefits taught by bulletin for having film forming amino silicone polymer in the compositions which is beneficial to the consumer. This is a prima facie case of obviousness.
Claim  24 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of U. S. Patent 7,928,087 (‘087) and  SILSOFT CLX-E  Momentive marketing bulletin (bulletin) and US 2014/0349902 (‘902) and US 2016/0279048 (‘048) and US 2007/0248558 (‘558) as applied to claims 1-9, 11, 13 and 15-16 above, and further in view of U. S. Patent 7,481,845 (‘845) .
Patent ‘087 teaches cosmetic compositions containing fructans and cationic polymers and this combination imparts soft feel to the hair, leave no residue, and teaches claimed inulin at col. 1, ll. 62-68 and col.2, line 9,  and the amount is 0.01-20 % (col.2, ll. 29-30, and claim 1). All the examples teaches inulin Example 4 teaches water. Patent teaches at col.10, ll. 35-40 that mixtures of silicones can be used and this is mixture of cyclomethicone and dimethiconol and the amount of silicones is 0.0001-20% (col. 13, ll. 26-29). This meets the limitation of claim 1 regarding silicones. Patent at col.14, line 9 teaches non-ionic surfactants and at the same column line 39 teaches amphoteric surfactant.   Patent ‘087 at col.18, ll. 4-7 teaches adding additive which is thickener.
The difference between patent ‘087 and instant application is patent ‘087 does not teach claimed film-forming amino silicone polymer and the species drawn to claimed silicone, amphoteric surfactant , and species drawn to anionic polymer and inulin without having cationic polymer.
Patent ‘845 teaches compositions for protecting keratin and teaches under example 2 composition with inulin and without cationic polymer.
Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of patent ‘087  by having inulin without the cationic polymer taught by patent ‘845 and  adding Polysilicone -29 taught by bulletin and add the thickener which is polyacrylamide taught by US ‘902 and specific silicone, which is dimethicone and dimethiconol and specific amphoteric surfactant taught by US ‘048 and specific non-ionic surfactant taught by US ‘558 since patent ‘087 teaches adding thickener 
Applicants address all the 103 rejection together and examiner will address the same.
Response to Arguments
Applicant's arguments filed 9/10/21 have been fully considered but they are not persuasive. 
Applicants argue that US '902 at paragraph [0048] teaches polysaccharides are preferred thickeners and not polyacrylamide.
In response the preferred thickeners are polysaccharides ... alkyloligoglycoside. See claim 4 for the thickeners claimed which are all preferred thickeners. The preferred thickeners listed at paragraph [0048] are not a laundry list since these thickeners are claimed under claim 4.
Applicants cannot argue about US '902, when the rejection is based upon the combination of U. S. Patent 7,928,087 (087) and SILSOFT CLX-E Momentive marketing bulletin (bulletin) and US 2014/0349902 (902) and US
2016/0279048('048) and US 2007/0248558 (558). See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Regarding claim 23, applicants argue that the rejection is based upon picking
an ingredient from US 2014/0341831 ('831) and US '831 discloses 28 rheology modifiers at paragraphs [

In response, ingredients d-f claimed are " polyacrylamide, C13-14 isoparaffin and laureth-7 " respectively. Applicants attention is drawn to example 1 stated in the final rejection, example 1 exemplifies Sepigel 305, which is a combination of claimed "polyacrylamide, C13-14 isoparaffin, and laureth-7 ".Rheology modifiers are added to control the rheology of compostion.
Regarding claim 24, applicants argue that patent '087 teaches at col.1, Il. 14-22 that the combination of inulin with acrylic terpolymers with a urethane unit has disadvantages such as rinsability ... and inadequate cosmetic properties and the combination of inulin with cationic polymers overcome the disadvantages therefore why would one of ordinary skill in the art would modify the composition of Patent '087 by removing cationic polymers taught by patent '845.
In response, claim 24 is dependent on claim 1 and the rejection is not based upon only two patents, but the rejection is based upon the combination of U. S. Patent 7,928,087 (087) and U.S. Patent 7,481,845 (' 845) and SILSOFT CLX-E Momentive marketing bulletin (bulletin) and US 2014/0349902 (902) and US 2016/0279048 (‘048). See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Patent '087 teachers compositions with inulin and cationic polymers and Patent '845 exemplifies compositions with inulin and without cationic polymers under example 2. Patent '845 explicitly teaches that the compositions of example 2, when applied to hair is "resistant to aggressive external influences) see col. 12, Il. 60-61. Patent '845 at col.1, Il. 35-45 teaches " aggressive external influences " and one of ordinary skill in the art would certainly be motivated to using inulin alone without cationic polymers and combine with polysilicone-29 since 
can reduce the drying time of hair. Compositions of inulin without cationic polymers have the additional advantage of protection against aggressive external influences.
Claims 18 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of U. S. Patent 7,928,087 (‘087) and SILSOFT CLX-E  Momentive marketing bulletin (bulletin) and U.S. Patent 5,972,322 (‘322).
Patent ‘087 teaches cosmetic compositions containing fructans and cationic polymers and this combination imparts soft feel to the hair, leave no residue, and teaches claimed inulin at col. 1, ll. 62-68 and col.2, line 9 and the amount is 0.01-20 % (col.2, ll. 29-30). Examples teach water and the water content is more than 20% and meets “ at least 20%”, which means minimum 20% or more than 20%.
The difference between patent ‘087 and instant application is patent ‘087 does not teach  polysilicone -29 and ingredients d-f, which are polyacrylamide, C13-14 isoparaffin and laureth-7 and compositions are free of ethanol.
Bulletin teaches claimed film forming amino silicone polymer which is Polysilicone-29 (claims 1-2) and this also has dipropylene glycol  and this is called SILSOFT CLX-E. The bulletin teaches on page 1:

    PNG
    media_image1.png
    646
    714
    media_image1.png
    Greyscale

.	Patent ‘322 teaches system for customized hair care products and example 6 teaches styling thickened compositions, which has ingredients d-f under Sepigel 305 and this does not have ethanol (claim 26).
 Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of patent ‘087 comprising cationic polymer and inulin by adding Polysilicone -29 taught by bulletin and add  ingredients d-f without ethanol taught by patent’322 with the reasonable expectation of success that the modified compositions provide soft feel to the hair and leave no residue on the hair but also provide .
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of U. S. Patent 7,928,087 (‘087) and SILSOFT CLX-E  Momentive marketing bulletin (bulletin) and U.S. Patent 5,972,322 (‘322) as applied to claims 18 and 26  above, and further in view of US 2016/0279048(‘048) and US 2007/0248558 (‘558) and U. S. Patent 5,827,510 (‘510). 
 Patent ‘087  teaches under example 4 isopropyl myristate drawn to fatty compound of claim 19.   The references above do not teach the limitation of claim19  drawn to “ dimethicone(and) dimethiconol  under “ silicone” ; and “ PEG-40 hydrogenated castor oil “ drawn to “ non-ionic surfactant” and polyol. 
US ‘048 teaches hair care compositions and teaches at ¶ [0051] conditioning agent and teaches at ¶ [0058] suitable pre formed silicone emulsions and these are emulsions of dimethicone/dimethiconol.
US ‘558 teaches hair styling compositions (claimed hair care) and teaches under abstract and claim 1 water which is 20-60% and under claim 1 claims emulsifier and under claim 10 claims PEG-40 hydrogenated castor oil species under non-ionic surfactant. 
Patent ‘510 teaches hair growth preparation that has water , oil (claimed fatty compound ) and water-soluble solvent which is polyol (glycerin ) and the amount is 50-90 %. 
Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of patent ‘087 comprising cationic polymer and inulin in example 2 or 4 or 5 along with silicones and non-ionic surfactant and .
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of U. S. Patent 7,928,087 (‘087) and  SILSOFT CLX-E  Momentive marketing bulletin (bulletin) and U. S. Patent 7,481,845 (‘845) .
Patent ‘087 teaches cosmetic compositions containing fructans and cationic polymers and this combination imparts soft feel to the hair, leave no residue, and teaches claimed inulin at col. 1, ll. 62-68 and col.2, line 9 and the amount is 0.01-20 % (col.2, ll. 29-30).
The difference between patent ‘087 and instant application is patent ‘087 does not teach  polysilicone -29  and  compositions free of cationic polymers.
Bulletin teaches claimed film forming amino silicone polymer which is Polysilicone-29  and this also has dipropylene glycol  and this is called SILSOFT CLX-E. The bulletin teaches on page 1:

    PNG
    media_image1.png
    646
    714
    media_image1.png
    Greyscale

Patent ‘845 teaches compositions for protecting keratin and teaches under example 2 composition with inulin and without cationic polymer. Patent '845 explicitly teaches that the compositions of example 2, when applied to hair is "resistant to aggressive external influences) see col. 12, Il. 60-61. Patent '845 at col.1, Il. 35-45 teaches " aggressive external influences ".
Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of patent ‘087  by having inulin without the cationic polymer taught by patent ‘845 and  adding Polysilicone -29 taught by bulletin with the reasonable expectation of success that the modified compositions provide soft 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607. The examiner can normally be reached M-TH 7:00 am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










/JYOTHSNA A VENKAT/            Primary Examiner, Art Unit 1619